DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, taken alone or in combination, teaches the details of the claims, specifically “in the first frame display cycle, a drive voltage of a blue sub-pixel on a display panel of the display device is higher than the predetermined grayscale voltage corresponding to the blue sub-pixel; and in the second frame display cycle, the drive voltage of the blue sub-pixel at a same position on the display panel is lower than the predetermined grayscale voltage corresponding to the blue sub-pixel, wherein m is an integer greater than 1” as recited in claim 1 and “in the p frame first display cycles, the drive voltage of the blue sub-pixel on the display panel is higher than the predetermined grayscale voltage corresponding to the blue sub-pixel; in the q frame second display cycles, the drive voltage of the blue sub-pixel at a same position on the display panel is lower than the predetermined grayscale voltage corresponding to the blue sub-pixel” as recited in claim 19. All other claims are allowed as being dependent on an allowable base claim. The closest prior is made of record in the notice of references cited but fails to teach the details discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627